Citation Nr: 0712666	
Decision Date: 04/30/07    Archive Date: 05/08/07	

DOCKET NO.  05-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1974 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
VARO in Phoenix, Arizona, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

In his substantive appeal dated in October 2005, the veteran 
stated that he wanted a Board hearing at a local VA office 
before a Member of the Board.  Of record is an August 2006 
deferred rating decision in which it was noted the veteran 
had moved to Arizona and had requested a Travel Board 
hearing.  

There is no indication in the record that such a hearing has 
been scheduled for him.  A hearing should be scheduled in 
accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2006).

In view of the foregoing, the case is REMANDED for the 
following:

1.  After contacting the veteran and 
determining his wishes, he should be 
scheduled for a hearing by either a video 
conference or travel board with a 
Veterans Law Judge at the RO.  A copy of 
the notice of the scheduling of the 
hearing to him should be placed in the 
record, keeping in mind the 30-day 
advance notice requirements specified at 
38 C.F.R. § 19.76 (2006).

2.  When the foregoing has been 
completed, VA should readjudicate the 
claim on the basis of all the evidence of 
record.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



